Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION
                                           No. 04-18-00531-CV

                                     IN RE William HEDGECOCK

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Irene Rios, Justice

Delivered and Filed: August 15, 2018

PETITION FOR WRIT OF MANDAMUS DENIED

           On July 30, 2018, relator filed a petition for writ of mandamus. After considering the

petition, this court concludes relator is not entitled to the relief sought. Accordingly, the petition

for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).


                                                       PER CURIAM




1
  This proceeding arises out of Cause No. 2016-PA-00239, styled In the Interest of Baby V., pending in the 408th
Judicial District Court, Bexar County, Texas, the Honorable Rosie Alvarado presiding.